Lobd, C. J.
This appeal is brought from a judgment against the defendants on their demurrer to the plaintiff’s complaint. The action was on an undertaking for the recovery of personal property of the defendant La Vine, and his sureties as co-defendants. The question of law raised on the facts is identical in principle with that decided in Carlton v. Dixon, 14 Or. 294. It was held in that case, upon a condition in an undertaking as *330here, “ for the payment of such sum as may, from any cause, be adjudged against the plaintiff,” upon a judgment adverse to the plaintiff, that the sureties in the undertaking are liable for the costs. (See Tibbs v. O’Conner, 28 Barb. 538.) In the original action the defendant La Vine was plaintiff. As the case cited was inadvertently overlooked by counsel, and as nothing has been suggested to impeach the correctness of that determination, it must govern in the decision of this case, and consequently, the judgment is affirmed.